DETAILED ACTION
Non Final
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the drawings do not comport with the proper line hatching and shading so as to delineate the materials of the constituent parts of the figures. Furthermore the line hatching that is provided in the drawings is allegedly supposed to represent hydraulic fluid, but the hatching represents metal, see MPEP 608.02 IX . 
Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "20", "26" and “90” are not properly interlineated with the written description. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 
Claim Objections
Claim 17 is objected to because of the following informalities:  the claim recites “any one preceding claims” but should read -- any one of the preceding claims -- for proper alternative multiple dependent format.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “actuator for actuating” in claim 1, with equivalent structure being the solenoid actuator arrangement as seen in figure 1. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 3 and 4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  In particular under MPEP 2163.03 V.    ORIGINAL CLAIM NOT SUFFICIENTLY DESCRIBED
While there is a presumption that an adequate written description of the claimed invention is present in the specification as filed, In re Wertheim, 541 F.2d 257, 262, 191 USPQ 90, 96 (CCPA 1976), a question as to whether a specification provides an adequate written description may arise in the context of an original claim. An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. “Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002). (emphasis added)

teaching of the invention for the later granted patent. MPEP 2163 I. GENERAL PRINCIPLES…(emphasis added).
	The features (referring by paragraph number [0000] to the originally filed written description) and claims include the following: 
Claim 3: is fully ipsis verbis mapped to paragraph 0007 without any further discussion as to the dimensions or ratios;
Claim 4: is fully ipsis verbis mapped to paragraph 0007 without any further discussion as to the dimensions or ratios; 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 17 recites “a fluid working machine”, “a working chamber”, “a working fluid gallery”, and “a valve assembly”.  There is improper basis for the limitations in the claim. In 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-10, 17-20 (with 17 as far as it may be understood) is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Watanabe (EP 3171061);

Watanabe discloses in claim 1:  (see at least annotated figures 3 and 6 below)

    PNG
    media_image1.png
    710
    1004
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    989
    792
    media_image2.png
    Greyscale

A valve assembly (30/38 figure 3 and 6) for regulating the flow of working fluid between a working chamber  (at 24) of a fluid working machine (figure 2) and a working fluid gallery 

Watanabe discloses in claim 2:  The valve assembly according to claim 1, wherein the connector void is in fluid communication with the working fluid gallery outlet throughout a valve actuation cycle (the void at 1002 is always in fluid communication with 36b during valve reciprocation.)  

Watanabe discloses in claim 3:  The valve assembly according to claim 1, wherein the tube has a maximum wall thickness which is not more than twice an internal diameter of the tube (the relatively same walled thickness of 1006 appears to be less than that of 1008, where it is noted that the claimed phrase is a mere ipsis verbis re-recitation of the written description of the instant application, paragraph 0007, with no actual distances or measurements called out, as rejected above under 35 USC 112) 
	
Watanabe discloses in claim 4:  The valve assembly according to claim 1, wherein the tube has a minimum axial length which is more than two times an external diameter of the tube (ratio of length of tube to external diameter appears to be at least 2:1, where it is noted that the claimed phrase is a mere ipsis verbis re-recitation of the written description of the instant application, paragraph 0007, with no actual distances or distances for determinable ratios called out, as rejected above under 35 USC 112)  

Watanabe discloses in claim 5: The valve assembly according to claim 1, wherein the at least part of the connector located within the tube, extends in an axial direction (along central axis P) of the valve assembly. 

Watanabe discloses in claim 6:  The valve assembly according to claim 1, wherein the connector void is in fluid communication with the working fluid gallery outlet (36b is in fluid communication with 1002) , where said outlet comprises one or more generally radially extending fluid passages (at 29/36.) 

Watanabe discloses in claim 8:  The valve assembly according to claim 1, wherein the coupling further comprises an armature (56) located within an armature void which is in fluid communication with the connector void such that the armature void is in fluid communication with the working fluid gallery outlet by way of the connector void (via path 1010.) 

Watanabe discloses in claim 9:  The valve assembly according to claim 8, wherein the tube comprises at least one tube void located within one or more walls of the tube, the at least one 

Watanabe discloses in claim 10:  The valve assembly according to claim 8, wherein the armature (56) and the valve member (55) are coupled to each other by the connector (50.) 

Watanabe discloses in claim 17:  A fluid working machine (figure 3) comprising a working chamber (at 24), a working fluid gallery (37) and a valve assembly (38) according to any one preceding claim (claim 1), the valve assembly being arranged to regulate the flow of working fluid between the working chamber and the working fluid gallery. 

Watanabe discloses in claim 18:  The fluid working machine according to claim 17, wherein the fluid working machine comprises a plurality of working chambers (24 figure 3) each associated with a respective valve (30/28) which is selectively connected to the working fluid gallery by said respective valve. 

Watanabe discloses in claim 19:  The fluid working machine according to claim 17, wherein the tube (44) extends completely through a fluid gallery (37), thereby forming part of the wall of the fluid gallery (at 1002) and/or is fixedly attached to or integrally formed with a base component (40) configured to form a hermetic seal for the fluid gallery (seal between 40 and 110, necessarily must be fluidly sealed to maintain the pressure in the valve working chambers.)  

Watanabe discloses in claim 20:  The fluid working machine according to claim 19, wherein the valve (30) is a low pressure valve (dumping fluid to 36b), the working fluid gallery is a low pressure fluid gallery, and the fluid gallery (at 24) is a high pressure fluid gallery.

Allowable Subject Matter
Claims 7 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; dependent claims 12-16 (and 17 if depending therefrom in its multiple dependency) would be allowable as they merely depend from what would be an allowable parent claim, incorporating all the limitations thereof therein. 
	The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or render obvious in claim 7 “the connector void is in fluid communication with the valve only by way of one or more leakage paths defined by clearances between valve assembly components, which clearances are smaller than or equal to close running or sliding fits” in combination with the other limitations as set forth above; 
	The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or render obvious in claim 11 “the connector void is in fluid communication with the valve by way of a leakage path through a clearance provided between a first connector guide, located adjacent to the valve such that it is exposed at one side to fluid pressure around the valve, and the connector” in combination with the other limitations as set forth above.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571)-272-4881, Mary McManmon can be reached at (571) 272-6007or Craig Schneider can be reached at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Matthew W Jellett/Primary Examiner, Art Unit 3753